Case 2:18-cv-00284-DAK-DBP Document 128 Filed 08/31/20 PageID.984 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  McKenna Denson,                                   ORDER GRANTING MOTION TO
                                                    APPROVE REVIEW PLAN
                         Plaintiff,
  v.                                                Case No. 2:18-cv-00284-DAK-DBP

  Corporation of the President of the Church of     District Judge Dale Kimball
  Jesus Christ of Latter-Day Saints, et al.,
                                                    Magistrate Judge Dustin B. Pead
                         Defendants.


        Defendant Corporation of the President of The Church of Jesus Christ of Latter-day

 Saints (COP) seeks approval of the review plan. (ECF No. 124.) The court entered an order

 directing Plaintiff to file any objections to the review plan by August 26, 2020. To date, no

 objection has been filed.

        Therefore, for good cause shown, and on account of no opposition being filed, or

 alternative review plan being presented, the court GRANTS Defendants’ Motion to Approve

 Review Plan. The parties are to proceed as outlined in the review plan.

        IT IS SO ORDERED.



                  DATED this 31 August 2020.




                                               Dustin B. Pead
                                               United States Magistrate Judge
